THEA%TORNEY                    GENERAL
                           QF      TEXAS

                          AUSTIN    IL TExas

                          February 14,     1963
\

    Mr. Prank Y. Vance.             Opinion No. C-15
    County Attorney
    Medina County                   Re:    Liability of a county for
    Hondo, Texas                           the state and federal
                                           excise tax on gasoline.
    Dear Mr. Vance:
            You ask whether gasoline purchased by Medlna County
    and used exclusively by it is subject to the state and federal
    excise tax on gasoline.
            Our answer is that such gasoline is subject to the
    state excise tax and that it is not subject to the federal
    excise tax.



            The state excise tax on gasoline is imposed by
    Chapter 9 of Title 122A, Taxation-Qeneral, Revised Civil
    Statutes. The very broad and specific provisions of these
    statutes make clear that the Legislature did not Intend to
    exempt from this tax the motor fuel purchased by the State
    and its political subdivisions. Article 9.02 (1) Imposes
    the tax upon every "purchaser or recipient". The definition
    of "first sale" in Article 9.01 (10) is not restricted to any
    particular kind of "purchaser or recipient". The opinion of
    ;f;E??;rAttorney General, NO. ~11-1502 (lg62), held to this
          . A copy of this opinion is herewith enclosed.

                                   II.
            The federal excise tax on gasoline is imposed by
    26 U.S.C.A., Section 4081(a); 75 Stat. 123, Pub. L. 87-61,
    Title II, Sec. 201(b)-(d), June 29, 1961.Congress fu;ther
    provided that the tax should not be imposed on a sale . . .
    to a State or local government for the exclusive use of a
    State or local government, . . .'. 26 U.S.C.A., Section
    4221(a) (4); 75 Stat. 126, Pub. L. 87-61, Title II, Sec.
    205(a), June 29, 1961.Subsection (d) (4) of Section 4221
    states that "The term 'State or local government' means any
    State, any political subdivision thereof, or the District
    of Columbia."
                                 -61-
Mr. Frank X. Vance, Page 2 (Opinion No. C-15 )


        Counties are political subdivisions of the State.
Limestone County v. Robblns, 120 Tex. 341, 38 S.W.2d 580
11931).

                        SUMMARY
                  A county which purchases gasoline for
          its own exclusive use must pay the state excise
          tax thereon, but is not subject to the federal
          excise tax on such gasoline.
                                  Very truly yours,
                                  WAGGONER CARR
                                  Attorney General of Texas




WEA:pw
Enclosure
APPROVED:
OPI,NIONCOMMITTEE
W. V. Geppert, Chairman
H. Grady Chandler
Brady Coleman
Gilbert Hargrave
Robert T. Lewis
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone




                              -62-